Mr. Chief Justice Cartter
delivered the opinion of the court.
In the case of the Baltimore & Potomac Kailroad Com*542pany against James B. Edmonds, Joseph R. West and Garrett J. Lydecker, Commissioners of the District of Columbia, we have a bill in chancery instituted by the complainant against the defendants for obstructing the exercise of their rights as a corporation in building a railroad track to square No. 233, ground which the hill avers the company has purchased for the purpose of the convenience and necessities of the railroad “for warehouse and other purposes.”
It is claimed by the bill that the complainants are authorized by legislative power to do this thing; that they had a sovereign grant of Congress to this end. On the other hand it is claimed by the respondents, that the exercise of this assumed right is an invasion of the dedicated rights of-the public to the streets of the city of Washington, and that the respondents, as guardians of the public rights of the citizens of Washington, were in duty charged with preventing it, as they have thus far done.' Over this question of power arise the issues of this case, and it is a very serious case too. It is'a grave case in the exercise of the political sovereignty of the District. It is a grave casé when considered in the light of the construction of the corporate power of this corporation. And what renders the case graver, is the serious attitude that has been assumed with reference to it. A corporation has attempted to exercise its corporate rights, and the municipal authority has arrested it by the intervention of the police force. This is what the bill complains of.
It is not a contested question that Congress has the sovereign power to dispose of this matter as it will, under the Constitution of the United States. As the municipal authority of this District, under the Constitution, it had the power to permit the advent of this railroad into this District for commercial purposes. In exercising its municipal sovereignty over the District in the light of the same constitutional authority, they had the power to ordain a political sovereignty here in guardianship of the streets. The whole subject was within the control of the law making power, and over that question no issue is taken in the argu*543ment of the case. It is not a question of the existence of the power, but of its exercise, and the limitations of the exercise of that power. The complainant in this case starts out with the proposition that they have a plenary right to do just what they are doing.
Entering into the act of incorporation of the road by authority of Maryland, and repeated again in the authority given it by Congress to enter this District, we are pointed to this language as vindicative of the plenary power conferred upon this corporation for commercial purposes:
“The said road when completed not to be more than sixty-six feet wide, except at or near its depots or stations, where the width may be made greater, with as may tracks as the president and directors may deem necessary.”
It is claimed on the one hand that here is a plenary grant to make this road at least sixty-six feet wide for commercial purposes. It is claimed on the other hand that' this grant is qualified by the fact that it contemplated the rural existence of the road, and not its city existence. But the language is re-enacted by Congress in the terms they found it, and as far as it is capable of application to the condition of the District, it is the text of authority to the end for which it was designed.
Again, the court is pointed to the further language':
■ “And they or their agents, or those with whom they may contract as their agents, may enter upon and use and excavate any lands which may be wanted for the site of said road or the erection of warehouses or other works necessary for the said road or for its construction and repair.”
It is said that here is the plenary grant not only to enter the District with the road, but to erect any works essential to the prosperity and purposes of the corporation. And it is very difficult to conceive how broader langúage could be used — more ample phraseology to an end. .
Here was a railroad running into the capital of the nation for its convenience and for the convenience of the public who might seek this centre of political power. Congress had seen fit to grant an act of incorporation for this purpose, *544and evidently they intended it should answer the purpose for which it was designed, a public convenience, and provided that they might erect any works essential to the operation of the road.
How language more ample, more significant and comprehensive can be used than they have used here, it is difficult to imagine. It is as ample as the necessities of the subject. It is as ample as the reasonable conveniences of the subject. It is as ample as the commercial demands of this centre, through the agency of this road, could require. And we do not know that this proposition is controverted as an abstract proposition, for we have not met the subject of chief difficulty.
Again, we are pointed by the complainants to another passage in the act manifesting the same intention on the part of the law-makers:
“And may make and construct all works whatsoever, which,may be necessary and expedient in order to the proper completion and maintenance of said road.”
Now, inasmuch as “all” embraces the constituents of all, inasmuch as the larger embraces the lesser, and inasmuch as you cannot contemplate anything that is not covered by “ all,” it is claimed by the complainant in this case that they have the power to make “ all ” the necessary roads. A more plenary grant never was issued to a corporation. The corporation would have been empowered to do this without this phraseology, if it had not been named at all; if Congress had not taken the special pains to enumerate that they 'should construct “ any and all works necessary ” to this road, the law would imply it. The law creating a corporation with commercial powers and purposes, and revealing the commercial powers and purposes of its creation in the terms of its creation, carries with it all the implications that follow that grant, and there is no principle in the construction of corporate power better settled than that the clear expression of power brings with it all implications that are embraced in it. Even without this phraseology, the power of the corporation would have been complete to do this, and we *545do not know that this is seriously controverted by the-defendants; we have not heard it seriously controverted: We have not met the point at issue, yet, in this case. These considerations are considerations of authority and power' that the complainants have tendered to the deliberation of the court as covering what they did. And the argument in response is, not that they have not this power, nor that this commercial grant does not carry with it all of the authority essential to its practical execution; but it is insisted that they are departing from it, going away from it, and beyond the grant, of power, and seeking for their license outside of authority, and therein are invading the guardianship permitted to the Commissioners of the District over the highways of the District. There lies the point.
The language of the defence is practically this: You may come into the District of Columbia as Congress has authorized you to do. You may cross all the streets, from one to twenty-one, in traversing the District from one border to the other, doing no unnecessary damages, and interposing no unnecessary obstacle in doing it. You may do all that. But you shall not cross a street or depart from the line of your transit to build a depot, or to build a warehouse or a workshop, or a locomotive stable. You shall not command authority to cross a street for any of these purposes.
Now, it is not necessary for the court here to adjudge that the power exists to cross a street for the determination of this case, for here we have a mere proposition to leave the avenue and pass over a highway, or a country dedicated to a highway, and to the first ground to be found of a private character. Within the track of the railroad, within the limitations of the street upon which the track of the railroad traverses, and without it, and within the border of the square that is proposed to be occupied, there is none but highway.
There is that undefined, ideal line between Water street and Maryland avenue, that is ascertained by the projection of Maryland avenue, or the line of Maryland avenue, or emptying out of Maryland avenue into Water street, whichever you please; it is “ street ” all the while, and it is the *546street that would answer to the integrity of their action in the light of seeking contiguous property for corporation purposes. It is contiguous; for it is the nearest property in approach to the line of Maryland avenue that you can find, and you go over no other property to reach it.
■ Our streets are peculiar, as the geography of the city demonstrates. We are furnished with right-angled highways, right-line highways, and we are furnished with oblique and acute angles ; we are furnished with spaces, and we are furnished with that undefined marriage of highways with each other, and you cannot tell where the ceremony transpired, except by an imaginary line ; and upon the border of this enlargement lies square 233, and this company is charged with the offence of overleaping the boundaries of coloration authority in taking the first land that they can reach over a highway.
■ It is perfectly obvious that in the sense and substantial intendment of Congress, even if they were confined to contiguous property for the display of depot or warehouse work, they have substantially complied with it in this instance. For it is the substance of the thing that the law is pursuing, and not its shadows. This corporation was incorporated for practical commercial work. These highways were pointed out in the correlation of that work, and if they cannot approach the site of highways where they mingle with each 'other to get to land, or to get to private land, you have practically defeated the purposes of the act of incorporation ; and we think if the doctrine of contiguous territory obtain, as in the instance of this bill, this company has practically and fairly observed it in seeking block 233 through Water street, if that is the name of it, to its border.
But that does not satisfy my conclusion about the authority granted by this act of incorporation, individually. I only speak for myself in this. Here is an express provision in the original charter, re-enacted into the extending of the road into this District, and re-enacted again in extending the road through this District, that the corporators may cross the public highways of the District.
*547Now, is it rendered, in the restricted sense, a right to cross it in the transit of the main line ?
Not at all. The right to cross the highways is a right coextensive with the legitimate necessities of the corporation, whether those necessities are manifested in the movements of a locomotive upon the line of transit, or manifested in its reaching out its short arms to warehouses, to locomotive stables, and to depots. They are as much identified with and coherent in the structure of the railroad as the main line, and all the phraseology applicable to the termini that is pronounced upon the main line, is applicable all the way through. You cannot distinguish in the power. If one block is not large enough to accommodate the depot conveniences or necessities of a road, the same authority that permits them to cross a street in the transit of a road, permits them to cross a street in seeking another block most convenient to the one that they occupy, for the purpose, of perfecting the conveniences and necessities of the road. And why not? Legislation is an intelligent exercise of power, working to a purpose. In this instance it is an exercise of power working to the purpose of accommodating this District with commercial easements in bringing the people and their products to it, and taking the people away from it, and it has not discharged its functions until it does it, and it cannot discharge its functions properly until it is equipped with all the appointments necessary to do it, and the appointments occupying these squares are just as necessary as anything else.
But it is said they may wander all over your city, if that be the case. No, it does not follow at all that they may. There is no such vagrancy encouraged by the theory at all. They can follow just as far as the necessity, the reasonable necessity of the subject requires, and therein is interposed the guardianship of the courts. The courts, under all the authorities that have been presented, are invoked at this point to ascertain whether they are following vagrant ways, or whether they are legitimately enacting the functions of their authority, and there is where the whole matter rests; *548there is where the whole matter rests in this case. Is this a reasonable appropriation of corporate power to the end of commercial necessity ? And it is the only question, in my judgment, that appeals to the power of the court. It is not ■a question of squares ; it is not a question of streets. It is ■a question of propriety in the squares and propriety in the •streets. But these, are my individual views of the subject, and I do not wish to charge’them over to the account of the court; especially as the other proposition is ample to cover ■the ground that the court has unanimously taken.
This court, from time to time, has. been called upon, in administering the fate of this road judicially, to clean out ■the streets from one end of them to the other. It has told ■this company .that they should not stop in the' streets. It -has said: “You shall not unload your freight here; you •shall not load it; you shall not make a stable of this street for your locomotives or your cars; or let out offensive stock •to stand here.” The court has' cleaned up this Maryland •avenue from one end to the other, by decree and judgment, -until this corporation is pretty much ruled out of these '.streets, except for transit. They can move.through them, ‘but they cannot stop on them for'freight or depot purposes. •Well, we have got them out of the street, and now what (happens? The guardians of this road come into court and •tell us that they are not permitted to go anywhere else.
•‘ -What is the effect of all this, except to repeal the act of -incorporation which created the company? “You cannot do anything in this street; you cannot do anything out of •the street, because you cross a street, or because you cross 200 .feet of undefined street occupied for nothing else.” The result of it would be, as is perfectly obvious to everybody, ■ to cripple and defeat the objects of the corporation, and to . defeat the ends of public interest, as well as to defeat the ■'■ends of Congressional purpose, if it is carried out.
<. Why, it is said, they can go somewhere else. Well, it • does not appear in this case that they can. All the testimony before us in this case is to the effect that square 233 ;is eminently the proper place for it. Even.counsel say that *549if authority will permit them to pass a street, they cannot be stowed away any better that they know of than on square 233; and anybody who looks at the geography of the locality will see that it is pre-eminently the proper place, because it is right on the skirt of population — beyond it is a marsh which has been inhabited for seventy years by nothing but toads. It is a common dumping ground. It is a swamp. And if there is any place inoffensive to public taste, it ■seems to us that they have found it here. There is no neighborhood to be discommoded by it. A large body of substantial business men, reflecting the commercial interests of the District, by testimony, say that this is-eminently the proper place to put this road into stable, and hope that the Com-. missioners will permit it to be done.
These views, generally expressed, have operated with the court to grant the injunction prayed for in this bill, and to permit this company to go on its way.
Mr. Justice James said:
The question is simply one of construction of the charter. Congress has said that the tract shall not be wider than sixty-six feet, except at the depots and stations, and has provided for taking land necessary for the purposes of the road. The implication is that the depot grounds are to be along the line prescribed. In applying this to the peculiar plan of Washington, I have arrived at the conclusion that the company is authorized to take and use for depot purposes, any lots between the front of which and the line of the road no other lots intervene. For the purposes of this act such lots may be said to front upon and lie along the road. This would give authority to use as depot grounds, with the turnouts necessary to reach it, a lot which fronts, as the lot in question does, towards Maryland avenue, although, by the recess caused hy the intersection of several streets, it does not touch that avenue. It is unnecessary to consider in this case complainant’s argument that the charter authorises it to take, and construct approaches to, even a second tier of lots, not fronting in any sense on Maryland avenue, in case they should be necessary.
*550Mr. Riddle said: I will take leave to answer this bill, as you simply overrule my demurrer. ' I have some very grave questions which I wish to present to this court before the matter is finally disposed of.
After a short discussion .between Mr. Riddle and Mr. Totten, the Chief Justice said:
The Chief Justice.
We would rather the motion should be reduced to writing, with the reasons for it, and if those reasons are a new discovery of facts, or a contradiction of facts, we will advise concerning it. But the law cannot be reviewed again here. This decision is final, so far as this court is concerned, with reference to the law of the case.